COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 RICARDO ZUNIGA,                                 §                No. 08-14-00153-CR

                       Appellant,                §                  Appeal from the

 v.                                              §                 205th District Court

 THE STATE OF TEXAS,                             §             of El Paso County, Texas

                        State.                   §                (TC# 20130D04852)

                                              §
                                            ORDER

        The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until December 27, 2014. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before December 27,

2014.

        If the Appellant’s brief is not filed with this Court by December 27, 2014, this Court will

find it necessary to send this case back to the trial court for a hearing as to why the Appellant’s

brief has not been filed.

        IT IS SO ORDERED this 9th day of December, 2014.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.